Cite as 2017 Ark. App. 118


                 ARKANSAS COURT OF APPEALS
                                       DIVISION I
                                      No.CV-16-634


                                                OPINION DELIVERED: MARCH 1, 2017
LYNDA LEWIS WILLIAMSON
                     APPELLANT APPEAL FROM THE ARKANSAS
                                WORKERS’ COMPENSATION
V.                              COMMISSION
                                [NO. G202939]
BOONEVILLE HUMAN DEVELOPMENT
CENTER & PUBLIC EMPLOYEE
CLAIMS DIVISION                 AFFIRMED
                      APPELLEES




                             ROBERT J. GLADWIN, Judge

        Appellant Lynda Lewis Williamson appeals the April 5, 2016 opinion of the Arkansas

 Workers’ Compensation Commission (Commission) that affirmed and adopted the

 September 15, 2015 opinion of the administrative law judge, which denied appellant’s

 request for additional medical treatment and temporary-total-disability benefits associated

 with her left-shoulder injury that occurred on April 6, 2012. Appellant argues that the

 decision of the Commission is not supported by substantial evidence. We affirm.

        We review a decision of the Commission to determine whether there is substantial

 evidence to support it. Crow v. Advanced Dental Implants & Denture Ctr., 2016 Ark. App.

 361. We review the evidence and all reasonable inferences deducible therefrom in the light

 most favorable to the Commission’s findings. Id. It is the Commission’s province to weigh

 the evidence and determine what is most credible. Id. The issue on appeal is not whether
                                Cite as 2017 Ark. App. 118

we would have reached a different result or whether the evidence would have supported a

contrary conclusion; we will affirm if reasonable minds could reach the Commission’s

conclusion. Id.

       It is the Commission’s duty, not ours, to make credibility determinations, to weigh

the evidence, and to resolve conflicts in the medical opinions, evidence, and testimony.

Green v. N. Little Rock Sch. Dist., 2016 Ark. App. 512. When the Commission has denied

a claim because of the claimant’s failure to meet his or her burden of proof, the substantial-

evidence standard of review requires that we affirm if the Commission’s opinion displays a

substantial basis for the denial of relief. Bolus v. Jack Cecil Hardware, 2013 Ark. App. 288.

Because this is the sole issue now before us, and because the Commission’s opinion

adequately explains the decision, we affirm by memorandum opinion. In re Memorandum

Opinions, 16 Ark. App. 301, 700 S.W.2d 63 (1985) (per curiam).

       Affirmed.

       ABRAMSON and VIRDEN, JJ., agree.

       Daily & Woods, P.L.L.C., by: Douglas M. Carson, for appellant.

       Robert H. Montgomery, Public Employee Claims Division, for appellees.




                                              2